DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHODS FOR INSTALLING ELECTRICAL CONTACTS INTO A CONNECTOR HOUSING.
Claim Objections
The claims are objected to because they include reference characters which are complicated the claim language and less easy to understand. Examiner suggested to delete those reference characters to clarify the claim language.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28; line 7-8 recited that “retracting the insertion tool away from the connector housing along an insertion axis of the socket”, it is unclear as how the insertion tool brought closer to the connector housing before the retracting step as prior method steps are not clear why the retracting step is needed to perform also it is not clear how the retracting step is related to other method steps.   				Claim 28; line 7-8 recited that “retracting the insertion tool away from the connector housing along an insertion axis of the socket” and line 10-11 recited that “advancing the insertion tool into the socket of the connector housing along the insertion axis to bias the electrical contact into the socket”, it is unclear that the electrical contact is coupled with the insertion tool or not during the method steps of retracting the insertion tool and advancing the insertion tool, because if the previous method step of partially installing the electrical contact has been  selected, than the  electrical contact is not coupled with the insertion tool, whereas if the optional method step of or detachably coupling the electrical contact to the insertion tool has been selected then the  electrical contact is already coupled with the insertion tool. 
Therefore it is confusing and indefinite whether the electrical contact is coupled with the insertion tool or not, during these two method steps of retracting the insertion tool and advancing the insertion tool, due to the selection of previous optional method steps of partially installing the electrical contact or detachably coupling the electrical contact. Note, Fig. 7 and Specification; ¶ 0079 mentions about retracting step and advancing the insertion tool, however it does not specify how the steps are done.								
or the step of detachably coupling the electrical contact to the insertion tool.  If partially installing step were selected then the distance between a tip of the insertion tool and the base will not be the same since the tip of the insertion tool would have moved with respect to the base during partially installing the electrical contact into the socket.  On the other hand, there would be no distance associated with the detachably coupling the electrical contact to the insertion tool, if this step were selected. Therefore the boundaries of the claims are not reasonably clear since the optional language in the claims is ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 28-43 and 47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pittau, US 5504990.
Regarding claim 28, Pittau discloses; a method of installing an electrical contact  into a socket of a connector housing
Regarding claim 29, Pittau discloses; the step of spatially fixing the connector housing relative to the base comprises establishing contact (Fig. 1, 8A and Col. 6; Ln. 
Regarding claim 30, Pittau discloses; the step of spatially fixing the connector housing relative to the base comprises clamping (Fig. 7A and Col. 9; Ln. 15-17; connector 5 fixed to its support 15 linked to the bed 6A) the connector housing in a vise  coupled to the base.
Regarding claim 31, Pittau discloses; the insertion tool is advanced into the socket of the connector housing until a minimum installation distance (MID) (Fig. 7C; distance between tip of gripping means 23 of insertion tool 18 and bed 6A) is achieved between a tip of the insertion tool and the base.
Regarding claim 32, Pittau discloses; a step of adjusting the minimum installation distance (MID) (Fig. 7C and Col. 9; Ln. 46-52; distance between tip of gripping means 23 of insertion tool 18 and bed 6A is adjusted by changing the gripping means) between the tip of the insertion tool and the base.
Regarding claim 33, Pittau discloses; the step of coupling the insertion tool to the base with the three degrees of freedom comprises configuring the insertion tool to translate (Fig. 7A-7C and Col. 10; Ln. 14-17; insertion takes place with a travel of tool 18 along axis OZ) along the insertion axis of the socket.
Regarding claim 34, Pittau discloses; the step of coupling the insertion tool to the base with the three degrees of freedom further comprises providing the insertion tool  with two degrees of freedom (Fig. 1 and Col. 6; Ln. 1-3; connecting device 8 with insertion tool 18 is capable of moving along axes OZ and OY along YZ plane) relative to the base in a plane perpendicular to the insertion axis of the socket.
Regarding claim 35, Pittau discloses; the step of advancing the insertion tool into the socket of the connector housing along the insertion axis to bias the electrical contact  into the socket with the force not exceeding the predetermined force comprises inserting the electrical contact into the socket no farther than a predetermined position (Fig. 7C, 8A and Col. 10; Ln. 25-35; collar 2B of pin 2 come into abutment against a shoulder 4C of housing 4) within the socket.
Regarding claim 36, Pittau discloses; the predetermined position within the socket is a position at which a second engagement feature of the electrical contact is engaged (Fig. 7C, 8A and Col. 10; Ln. 25-35; collar 2B of pin 2 come into abutment and engaged against a shoulder 4C of housing 4) with a first engagement feature of the socket.
Regarding claim 37, Pittau discloses; the step of spatially fixing the connector housing relative to the base comprises clamping (Fig. 7A and Col. 9; Ln. 15-17; connector 5 fixed to its support 15 linked to the bed 6A) the connector housing in a vise, coupled to the base.
Regarding claim 38, Pittau discloses; the insertion tool is advanced into the socket of the connector housing until a minimum installation distance (MID) (Fig. 7C; distance between tip of gripping means 23 of insertion tool 18 and bed 6A) is achieved between a tip of the insertion tool and the base.
Regarding claim 39, Pittau discloses; the insertion tool is advanced into the socket of the connector housing until a minimum installation distance (MID) (Fig. 7C; distance between gripping means 23 of insertion tool 18 and bed 6A) is achieved between a tip of the insertion tool and the base.
Regarding claim 40, Pittau discloses; the step of coupling the insertion tool to the base with the three degrees of freedom comprises configuring the insertion tool to translate (Fig. 7A-7C and Col. 10; Ln. 14-17; insertion takes place with a travel of tool 18 along axis OZ) along the insertion axis of the socket.
Regarding claim 41, Pittau discloses; the step of coupling the insertion tool to the base with the three degrees of freedom comprises configuring the insertion tool to translate (Fig. 7A-7C and Col. 10; Ln. 14-17; insertion takes place with a travel of tool 18 along axis OZ) along the insertion axis of the socket .
Regarding claim 42, Pittau discloses; the step of coupling the insertion tool to the base with the three degrees of freedom comprises configuring the insertion tool to translate (Fig. 7A-7C and Col. 10; Ln. 14-17; insertion takes place with a travel of tool 18 along axis OZ) along the insertion axis of the socket.
Regarding claim 43, Pittau discloses; the step of coupling the insertion tool to the base with the three degrees of freedom comprises configuring the insertion tool to translate (Fig. 7A-7C and Col. 10; Ln. 14-17; insertion takes place with a travel of tool 18 along axis OZ) along the insertion axis of the socket.
Regarding claim 47, Pittau discloses; the step of spatially fixing the connector housing relative to the base comprises fixedly retaining (Fig. 7A and Col. 9; Ln. 15-17; connector 5 fixed to its support 15 linked to the bed 6A) the connector housing relative to the base with a vise.


Allowable Subject Matter
Claims 44-46 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZM PARVEZ whose telephone number is (571)270-1391.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/AZM A PARVEZ/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729